Citation Nr: 1631571	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  12-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1979 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a May 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained a right hand disability while hospitalized at the VA on June 1, 2010. He argues that the chemical (calcium chloride) released into his right hand was administered by the wrong personnel, in the wrong place, and with the wrong equipment.  When a Veteran suffers additional disability as the result of VA  treatment, and the proximate cause of the disability was VA fault, compensation is awarded in the same manner as if the additional disability were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

The statute and regulation make clear that if there is additional disability, then two separate requirements must each be met: first, it must be shown that the disability was caused by the treatment; second, it must be shown that the proximate cause of the disability was either VA fault or an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A), (B); 38 C.F.R. § 3.361(c)(1), (d). To establish VA fault, it must be shown that VA failed to exercise the degree of care that would normally be expected of a reasonable health care provider or that VA furnished care without the Veteran's informed consent. 38 U.S.C.A. § 1151(a)  (West 2014); 38 C.F.R. § 3.361(c)(1), (d)(1). Whether an event is reasonably foreseeable is based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2).

The June 1, 2010 progress note describes the procedure in detail and notes that the Veteran's hand had some slight sloughing of the skin with nonpitting edema up to the mid forearm.  It was further noted that the pain/swelling could be due to extravasation of the calcium chloride into the soft tissue which has the potential to cause tissue necrosis.  An addendum stated that it appeared his IV infiltrated.  In November 2010, the Veteran had a full thickness skin graft.

 The Veteran was afforded a VA examination in May 2011 to determine the etiology and severity of the Veteran's current right hand disability.  The VA examiner opined that the Veteran's only current hand disability was the skin graft, and that this constituted an additional disability as a result of VA treatment.  The VA examiner stated that any existing hand disability was not proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part (in furnishing the care treatment or examination), or by an event not reasonably foreseeable.  In support of this opinion, the VA examiner stated that the Veteran was immediately treated for his complaint of IV extravasation, and that all subsequent care was properly furnished.  

When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2011 VA examination report was inadequate, as it did not address the Veteran's contentions that his additional disability was caused by an IV that was improperly administered in the wrong place, by the wrong personnel and with the wrong equipment.   Therefore, a remand is necessary to obtain an adequate medical opinion.

VA is required to obtain informed consent from the patient, or a representative thereof, for all patient care.  38 U.S.C. § 17.32.  The informed consent process must be appropriately documented in the health record.  Id.  Signature consent is required for certain diagnostic and therapeutic treatments or procedures.  Here, there is insufficient evidence to determine whether informed consent was obtained and whether signature consent was required.  Therefore, a remand is necessary for further development.  See McNair v. Shinseki, No. 09-1813 (November 18, 2011) (holding that the presumption of regularity does not apply to the scope of the information provided to a patient by a doctor with regard to the risks involved with any particular treatment; and the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment). 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain and associate with the record all  consent forms (including any written signed consent form(s)) from the June 2010 administration of calcium chloride.  If no consent form(s) (written or otherwise) can be located, this information should be documented. If no documentation of informed consent for this procedure can be found, a formal finding of unavailability should be sent to the Veteran and his representative, and a copy should be associated with the record.

2. The AOJ should obtain and associate with the medical records and medical opinions prepared in connection with the Federal Tort Claim Act settlement related to the June 2010 administration of calcium chloride.  If no such medical records or medical opinions can be found, a formal finding of unavailability should be sent to the Veteran and his representative, and a copy should be associated with the record

3. Then, request an opinion from a VA physician specializing in internal medicine.

The claims file, including a copy of this Remand, must be sent to the physician for review.

The physician should indicate whether it is at least as likely as not (50 percent probability or more) that the June 1, 2010 placement of an IV at the web space of the right hand with calcium chloride caused the Veteran any additional disability.  If so, the additional disability should be identified. The physician should  indicate whether the proximate cause of any additional disability is VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA to include utilizing the wrong personnel, wrong equipment, and/or placing the IV in the wrong place. Was any additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedure for the care provided by VA?  


If no signature consent to the June 1, 2010 procedure or treatment was obtained, the physician should answer the following questions:

(a) Did the June 1, 2010 IV administration of calcium chloride to the right hand require the use of sedation?

(b)  Did this treatment or procedure require anesthesia or narcotic analgesia?

(c) Is this treatment or procedure considered to produce significant discomfort to the patient?

(d) Did this treatment or procedure have a significant risk of complication or morbidity?

(e) Did this treatment or procedure require injections of any substance into a joint space or body cavity?

A complete rationale should accompany any opinion provided.

3. After the above development has been completed, readjudicate the claims on appeal. If any benefit sought on appeal remains denied, furnish the Veteran and his representative/attorney a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




